Exhibit 10.1

 

CHANGE IN CONTROL AGREEMENT

 

This CHANGE IN CONTROL AGREEMENT is entered into this 19th day of October, 2004,
by and between Nationwide Health Properties, Inc., a Maryland corporation (the
“Company”), and                                         
                                     (the “Executive”).

 

The Board of Directors of the Company (the “Board”) has determined that it is in
the best interests of the Company and its shareholders that Executive be
encouraged to remain with the Company and continue to devote full attention to
the Company’s business notwithstanding the possibility, threat or occurrence of
a Change in Control (as defined below) involving the Company. The Company
believes that it is in the best interest of the Company and its shareholders to
reinforce and encourage the continued attention and dedication of Executive and
to diminish inevitable distractions arising from the possibility of a Change in
Control. Accordingly, to assure the Company that it will have Executive’s
undivided attention and services notwithstanding the possibility, threat or
occurrence of a Change in Control, and to induce Executive to remain in the
employ of the Company, and for other good and valuable consideration, the Board
of Directors of the Company has, at the recommendation of its Compensation
Committee, caused the Company to enter into this Agreement. This Agreement
contains the entire agreement between the parties with respect to the matters
specified herein, and supersedes any prior oral and written agreements,
understandings and commitments between the Company and Executive with respect to
any change in control policy of the Company which may cover Executive.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

I. Definitions.

 

(1) “Cause” shall mean (a) the willful and continued failure of Executive to
perform substantially his duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness) which is not
remedied promptly by Executive after a written demand for substantial
performance is delivered to Executive by the Chief Executive Officer or by the
Board which specifically identifies the manner in which the Chief Executive
Officer or the Board believes that Executive has not substantially performed his
duties, or (b) the willful engaging by Executive in illegal conduct as
determined by a court of law or gross misconduct, which is materially and
demonstrably injurious to the Company. For purposes of this definition, no act
or failure to act on the part of Executive shall be considered “willful” unless
it is done, or omitted to be done, by Executive in bad faith or without
reasonable belief that Executive’s action or omission was in the best interests
of the Company. Any act, or failure to act, based upon authority given pursuant
to a resolution duly adopted by the Board or based on the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
Executive in good faith and in the best interests of the Company.

 

(2) “Change in Control” shall mean a change in control of the Company of a
nature that would be required to be reported in response to Item 6(e) of
Schedule 14A, Regulation 240.14a-101, promulgated under the Securities Exchange
Act of 1934, or, if Item 6(e) is no longer in effect, any regulation issued by
the Securities and Exchange Commission pursuant to the Securities Exchange Act
of 1934 which serves similar purposes; provided that, without limitation, a
Change in Control shall be deemed to have occurred if and when (a) any “person”
(as such term is used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934) is or becomes a beneficial owner, directly or indirectly, of
securities of the Company representing fifty percent (50%) or more of the
combined voting power of the Company’s then outstanding securities, or (b)
individuals who are members of the Board immediately prior to a meeting of the
shareholders of the Company involving the election of directors shall not
constitute a majority of the Board following such election.

 

2



--------------------------------------------------------------------------------

(3) “Date of Termination” means if Executive’s employment is terminated as a
Change in Control Termination, the date of receipt of a written notice of
termination or any later date specified therein, as the case may be.

 

(4) “Disability” shall mean the absence of Executive from his duties with the
Company on a full-time basis for a period of (a) ninety (90) consecutive
calendar days or (b) an aggregate of one hundred fifty (150) or more calendar
days in any fiscal year, as a result of mental or physical illness which is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to Executive.

 

(5) “Effective Date” shall mean the date of Executive’s commencing employment
with the Company.

 

II. Termination of Employment in Connection With a Change in Control

 

If within six months prior to or three years following a Change in Control,
Executive’s employment with the Company is terminated for any reason other than
death or Disability or by the Company for Cause, or by Executive for Good
Reason, such termination of employment shall be deemed to be a “Change in
Control Termination.” For purposes of this Agreement, “Good Reason” shall mean
(a) without the express written consent of Executive, the assignment to
Executive of any duties or any other action by the Board or the Chief Executive
Officer, which results in a material diminution in Executive’s position
(including titles), authority, duties, responsibilities, compensation or
benefits from the most significant of those held, exercised, assigned and/or
awarded to Executive at any time, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith and which is
remedied promptly after receipt of notice thereof given by Executive; or (b) a
requirement by the Board that the primary business location of Executive be
relocated more than 25 miles from the location where Executive was employed on
the date of the Change in Control.

 

3



--------------------------------------------------------------------------------

III. Obligations of the Company Upon a Change in Control Termination.

 

(1) Employment Period Less than One Year. In the event of a Change in Control
Termination where the employment period of the Executive has been less than one
year, the Company shall pay to Executive (i) any annual base salary owed to
Executive through the Date of Termination to the extent not previously paid,
(ii) an amount equal to the Executive’s annual base salary, and (iii) an amount
equal to the Target Bonus for the current year.

 

In addition to the payments described in subparagraphs (i), (ii), and (iii)
above, the Company also shall (A) arrange to provide to Executive for a period
of one year from the Date of Termination, medical (including dental, vision and
prescription drug coverage) and life insurance with terms no less favorable, in
the aggregate, than the most favorable of those provided to Executive during the
year immediately preceding the Date of Termination, (B) immediately vest all
previously unvested shares of Restricted Stock and Stock Options held by
Executive (which shall occur automatically without any action on the part of the
Company), ( C ) provide Executive with any Performance-Based Dividend
Equivalents, if any (to the extent earned by the Executive though the Date of
Termination, as determined by the Company’s Compensation Committee) for the year
following the Date of Termination, and (D) pay any compensation previously
deferred by Executive in accordance with the provisions of the plan under which
such compensation was deferred.

 

(2) Employment Period of One Year or More but less than Three Years. In the
event of a Change in Control Termination where the employment period of the
Executive has been for one year or more but less than three years, the Company
shall pay to Executive (i) any annual base salary owed to Executive through the
Date of Termination to the extent not previously paid, (ii) an amount equal to
two (2) times Executive’s highest annual base salary during any of the

 

4



--------------------------------------------------------------------------------

last two full fiscal years prior to the Date of Termination, and (iii) an amount
equal to two (2) times either (A) if Executive has been employed by the Company
for at least two full fiscal years, the average annual bonus earned by Executive
over the last two full fiscal years prior to the Date of Termination, or (B) if
Executive has not been employed by the Company for at least two full fiscal
years, the average of (a) the last actual bonus received plus (b) the Target
Bonus for the current year.

 

In addition to the payments described in subparagraphs (i), (ii), and (iii)
above, the Company also shall (A) arrange to provide to Executive for a period
of two years from the Date of Termination, medical (including dental, vision and
prescription drug coverage) and life insurance with terms no less favorable, in
the aggregate, than the most favorable of those provided to Executive during the
year immediately preceding the Date of Termination, (B) immediately vest all
previously unvested shares of Restricted Stock and Stock Options held by
Executive (which shall occur automatically without any action on the part of the
Company), ( C ) provide Executive with any Performance-Based Dividend
Equivalents, if any (to the extent earned by the Executive though the Date of
Termination, as determined by the Company’s Compensation Committee) for the two
years following the Date of Termination, and (D) pay any compensation previously
deferred by Executive in accordance with the provisions of the plan under which
such compensation was deferred.

 

(3) Employment Period Three Years or More. In the event of a Change in Control
Termination where the employment period of the Executive has been three years or
more, the Company shall pay to Executive (i) any annual base salary owed to
Executive through the Date of Termination to the extent not previously paid,
(ii) an amount equal to three (3) times Executive’s highest annual base salary
during any of the last three full fiscal years prior to the Date of Termination,
and (iii) an amount equal to three (3) times either (A) if Executive has been
employed by the Company for at least three full fiscal years, the average annual
bonus earned by Executive over the last three full fiscal years prior to the
Date of Termination, or (B) if Executive has not been employed by the Company
for at least three full fiscal years, the average of (a) the last two actual
bonuses received plus (b) the Target Bonus for the current year.

 

5



--------------------------------------------------------------------------------

In addition to the payments described in subparagraphs (i), (ii), and (iii)
above, the Company also shall (A) arrange to provide to Executive for a period
of three years from the Date of Termination, medical (including dental, vision
and prescription drug coverage) and life insurance with terms no less favorable,
in the aggregate, than the most favorable of those provided to Executive during
the year immediately preceding the Date of Termination, (B) immediately vest all
previously unvested shares of Restricted Stock and Stock Options held by
Executive (which shall occur automatically without any action on the part of the
Company), ( C ) provide Executive with any Performance-Based Dividend
Equivalents, if any (to the extent earned by the Executive though the Date of
Termination, as determined by the Company’s Compensation Committee) for the
three years following the Date of Termination, and (D) pay any compensation
previously deferred by Executive in accordance with the provisions of the plan
under which such compensation was deferred.

 

(4) Payments. Payments pursuant to subparagraph III (1)(i), III(2)(i), or III
(3)(i) above shall be made within thirty (30) days following the Date of
Termination. Payments pursuant to subparagraph III (1)(ii) above shall be made
in equal monthly installments over the twelve-month period following the Date of
Termination. Payments pursuant to subparagraph III (2)(ii) above shall be made
in equal monthly installments over the two-year period following the Date of
Termination. Payments pursuant to subparagraph III (3)(ii) above shall be made
in equal monthly installments over the three-year period following the Date of
Termination. Payment pursuant to III (1)(iii) shall be made on the one-year
anniversary of the Date of Termination. Payments pursuant to subparagraph III
(2)(iii) above shall be made in two equal annual installments over the two-year
period following the Date of Termination on each anniversary following the Date
of Termination. Payments pursuant to subparagraph III (3)(iii) above shall be
made in equal annual installments over the three-year period following the Date
of Termination

 

6



--------------------------------------------------------------------------------

on each anniversary following the Date of Termination. Any payments pursuant to
subparagraph ( C ) above shall be made at the time such payments would have been
made had Executive remained in the employment of the Company.

 

Notwithstanding any other provision of this Agreement, in the event of a Change
in Control Termination, the Executive shall be compensated, in addition to all
other payments provided for herein, to an amount equal to an award based on the
average between “Target” and “High” for both “Absolute TSR” and “Relative TSR,”
each weighted 50% (1) times 1/3 if the Executive’s employment in the Three-Year
Measure period is one year or less, (2) times 2/3 if the Executive’s employment
in the Three Year Award Measure period is two years or less but more than one
year, (3) times 100% if the Executive’s employment in the Three-Year Measure
period is more than two years. The Executive shall also be compensated, as of
the Change in Control Date of Termination, for all dividends accrued during the
three-year measuring period under the Three-Year Award program based on the
calculated number of shares of Restricted Stock award as determined in the
preceding sentence.

 

If Executive should die while receiving payments pursuant to this Article III,
the remaining payments which would have been made to Executive if he had lived
shall be paid to the beneficiary designated in writing by Executive, or if there
is no effective written designation, then to his spouse, or if there is neither
an effective written designation nor a surviving spouse, then to Executive’s
estate. Designation of a beneficiary or beneficiaries to receive the balance of
any such payments shall be made by written notice to the Company, and Executive
may revoke or change any such designation of beneficiary at any time by a later
written notice to the Company.

 

If any portion of the payments set forth in above paragraphs (the “Termination
Payments”), together with any and all other amounts due and payable to Executive
as a result of such transaction (including any amounts payable with respect to
any Stock Options held by Executive), shall be deemed to be an “excess parachute
payment” under Section 280G of the

 

7



--------------------------------------------------------------------------------

Internal Revenue Code, the amount of such payments shall be increased to a new
amount (the “Modified Termination Payments”) such that the Modified Termination
Payments less the sum of (A) the excise tax payable under Section 4999 of the
Internal Revenue Code by Executive on the Termination Payments and (B) any and
all federal and state income, excise and other tax payable by Executive on the
difference between the Termination Payments and the Modified Termination
Payments, is equal to the Termination Payments.

 

IV. Non-Exclusivity of Rights.

 

Nothing in this Agreement shall prevent or limit Executive’s continuing or
future participation in any plan, program, policy or practice provided by the
Company for which Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as Executive may have under any contract or
agreement with the Company. Amounts which are vested or which Executive is
otherwise entitled to receive under any plan, policy, practice or program of, or
any contract or agreement (other than this Agreement) with the Company at or
subsequent to the Date of Termination shall be payable in accordance with such
plan, policy, practice or program or contract or agreement except as explicitly
modified by this Agreement. Executive shall not be covered by any prior Change
in Control agreement, policy or understanding thereof after the date of this
Agreement and shall not be covered by any Change in Control severance policy,
practice or program of the Company other than this Agreement.

 

V. Full Settlement; Offsets.

 

The Company’s obligations to make payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, defense or other claim, right or action which the Company
may have against Executive or others.

 

Executive shall not be obligated to seek other employment or to take any other
action by way of mitigation of the amounts payable to Executive under any of the
provisions of this

 

8



--------------------------------------------------------------------------------

Agreement, and in the event Executive does seek other employment, the terms of
such employment (including any compensation received in conjunction therewith)
shall not modify, mitigate or offset the amounts payable to Executive under any
of the provisions of this Agreement.

 

VI. Confidential Information.

 

Executive shall hold in a fiduciary capacity for the benefit of the Company all
secret or confidential business information and knowledge or data relating to
the Company and its business which shall have been obtained during Executive’s
employment by the Company and which shall not be or become public knowledge
(other than by acts of Executive or representatives of Executive in violation of
this Agreement) or be information already known to Executive prior to the
Effective Date. After a Change in Control termination, Executive shall not,
without the prior written consent of the Board, or as may otherwise be required
by law or legal process, communicate or divulge any such information, knowledge
or data to anyone other than the Company or those designated by it. Upon
Executive’s violation of the provisions of this Article VI, the Company shall be
relieved of all future obligations to Executive under this Agreement. However,
in no event shall an asserted or alleged violation of the provisions of this
Article VI constitute a basis for deferring or withholding any amounts otherwise
payable to Executive until such asserted or alleged violation is reasonably
confirmed by the Board.

 

VII. Successors.

 

(1) This Agreement is personal to Executive and shall not be assignable by
Executive otherwise than by will or by the laws of descent and distribution.
This Agreement shall inure to the benefit of and be enforceable by Executive’s
legal representatives.

 

(2) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

 

9



--------------------------------------------------------------------------------

VIII. Miscellaneous.

 

(1) This Agreement shall be governed by and construed in accordance with the
laws of the State of California. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect. This Agreement may not
be amended or modified otherwise than by a written agreement executed by the
parties hereto or their respective successors and legal representatives.

 

(2) All notices and other communications hereunder shall be in writing and shall
be given by registered or certified mail, return receipt requested, postage
prepaid, addressed as follows:

 

If to Executive:

[Name]

610 Newport Center Drive, Suite 1150

Newport Beach, CA 92660

 

With a copy to:

[Name]

[Address]

[City, State, Zip]

 

If to the Company:

Nationwide Health Properties, Inc.

610 Newport Center Drive, Suite 1150

Newport Beach, CA 92660

Attention: Chief Executive Officer

 

With a copy to:

Mr. Charles D. Miller, Chairman

Nationwide Health Properties, Inc.

150 North Orange Grove Boulevard

Pasadena, CA 91103

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

10



--------------------------------------------------------------------------------

(3) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(4) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(5) Any failure by Executive or the Company to insist upon strict compliance
with any provision of this Agreement, or the failure to assert any right
Executive or the Company may have hereunder, shall not be deemed to be a waiver
of such provision or right or any other provision or right of this Agreement.

 

IX. Arbitration.

 

(1) The parties agree that any disputes, controversies or claims which arise out
of or are related to this Agreement, including, but not limited to, any claim
relating to the purported validity, interpretation, enforceability or breach of
this Agreement, including, but not limited to, claims that a Change in Control
Termination was for Cause or for Good Reason, which are not settled between the
parties, shall be settled by arbitration in accordance with the then-current
Rules of Practice and Procedure for Employment Arbitration (the “Rules”) of the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”).

 

(2) The arbitration shall be before a single arbitrator selected in accordance
with the JAMS Rules or otherwise by mutual agreement of the parties. The
Arbitration shall take place in Orange County, California, unless the parties
mutually agree to hold the arbitration at another location. Depositions and
other discovery shall be allowed in accordance with the JAMS Rules. The
arbitrator shall apply the substantive law (and the law of remedies, if
applicable) of the State of California or Federal law, or both, as applicable to
the claim(s) asserted.

 

(3) In consideration of the parties’ agreement to submit to arbitration all
disputes with regard to this Agreement, and in further consideration of the
anticipated expedition and the

 

11



--------------------------------------------------------------------------------

minimizing of expense of this arbitration remedy, the arbitration provisions of
this Agreement shall provide the exclusive remedy, and each party expressly
waives any right he or it may have to seek redress in another forum. The
arbitrator, and not any Federal, state, or local court or agency shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement, including but not
limited to, any claim that all or any part of this Agreement is void or
voidable. The arbitration shall be final and binding upon the parties.

 

(4) Either party may bring an action in any court of competent jurisdiction to
compel arbitration under this Agreement and to enforce an arbitration award.
Except as otherwise provided for in this Agreement, both the Company and
Executive agree that neither of them shall initiate or prosecute any lawsuit or
administrative action in any way related to any claim covered by this Agreement.

 

(5) Any claim which either party has against the other party that could be
submitted for resolution pursuant to this Section must be presented in writing
by the claiming party to the other party within one year of the date the
claiming party knew or should have known of the facts giving rise to the claim.
Unless the party against whom any claim is asserted waives the time limits set
forth above, any claim not brought within the time periods specified herein
shall be waived and forever barred, even if there is a Federal or state statute
of limitations which would have given more time to pursue the claim.

 

(6) The Company shall advance the costs and expenses of the arbitrator. In any
arbitration to enforce any of the provisions or rights under this Agreement, if
the Company is the unsuccessful party in such arbitration, as determined by the
arbitrator, the Company shall pay to the Executive all costs, expenses and
reasonable attorneys’ fees incurred therein by Executive (including without
limitation such costs, expenses and fees on any appeals), and if Executive shall
recover an award in any such arbitration proceeding, such costs, expenses and
attorneys’ fees shall be included as part of such award.

 

12



--------------------------------------------------------------------------------

(7) Any decision and award or order of the arbitrator shall be final and binding
upon the parties hereto and judgment thereon may be entered in the Superior
Court of the State of California or any other court having jurisdiction.

 

(8) Each of the above terms and conditions shall have separate validity, and the
invalidity of any part thereof shall not affect the remaining parts.

 

(9) Any decision and award or order of the arbitrator shall be final and binding
between the parties as to all claims which were or could have been raised in
connection with the dispute to the full extent permitted by law. In all other
cases the parties agree that the decision of the arbitrator shall be a condition
precedent to the institution or maintenance of any legal, equitable,
administrative, or other formal proceeding by Executive or the Company in
connection with the dispute, and that the decision and opinion of the arbitrator
may be presented in any other forum on the merits of the dispute.

 

IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand, and pursuant to
the authorization from the Board, the Company has caused this Agreement to be
executed in its name on its behalf, all as of the day and year first above
written.

 

Nationwide Health Properties, Inc. By:  

 

--------------------------------------------------------------------------------

    Douglas M. Pasquale     President and Chief Executive Officer Executive

 

--------------------------------------------------------------------------------

[Name]

 

13